EXHIBIT 99.3 Management’s Discussion and Analysis February 28, 2012 ­ Management’s Discussion and Analysis Our business is exploring for, developing, acquiring and producing natural resources. We manage our activities according to commodity lines and, along with our corporate functions, we are organized into business units focused on copper, coal, zinc and energy. Through our interests in mining and processing operations in Canada, the United States, Chile and Peru, we are the world’s second-largest exporter of seaborne high quality steelmaking coal, an important producer of copper, and one of the world’s largest zinc producers. We also produce lead, molybdenum, silver and various specialty and other metals, chemicals and fertilizers. In addition, we own a 20% interest in the Fort Hills oil sands project and a 50% interest in other oil sands leases in the Athabasca region of Alberta. We also actively explore for gold. Our corporate business unit manages our corporate growth initiatives and includes groups that provide administrative, technical, financial and other support to all of our business units. The Management’s Discussion and Analysis of our results of operations is prepared as at February 28, 2012 and should be read in conjunction with our audited consolidated financial statements as at and for the year ended December 31, 2011. Unless the context otherwise dictates, a reference to Teck, Teck Resources, the Company, us, we, or our, refers to Teck Resources Limited and its subsidiaries including Teck Metals Ltd. and Teck Coal Partnership. All dollar amounts are in Canadian dollars, unless otherwise specified, and are based on our consolidated financial statements that are prepared in accordance with International Financial Reporting Standards (IFRS) for 2011 and 2010 and on Canadian Generally Accepted Accounting Principles (GAAP) for 2009. In addition, we use certain non-GAAP financial measures, which are explained and reconciled throughout the Management’s Discussion and Analysis in this report. Certain comparative amounts have been reclassified to conform to the presentation adopted for 2011. This Management’s Discussion and Analysis contains certain forward-looking information and forward-looking statements. You should review the cautionary statement on forward-looking information under the caption “Caution on Forward-Looking Information” on page 44, which forms part of this Management’s Discussion and Analysis. Additional information about us, including our most recent Annual Information Form, is available on the Canadian Securities Administrators website at www.sedar.com (SEDAR) and on the EDGAR section of the United States Securities and Exchange Commission’s website at www.sec.gov. Teck 2011 Management’s Discussion and Analysis 2 Business Unit Results The table below shows our share of production of our major commodities for the last five years and expected production for 2012. Five-Year Production Record and Our Expected Share of Production in 2012 Units (Note 4) 2012 (000’s) estimate Principal Products Copper (Notes 1 and 3) Contained in concentrate tonnes Cathodes tonnes 37 97 70 72 Steelmaking coal (Note 2) Direct share tonnes Indirect share tonnes – – – ­– Zinc Refined tonnes Contained in concentrate tonnes Other Products Lead Refined tonnes 76 85 73 72 86 85 Contained in concentrate tonnes 84 70 Molybdenum contained in concentrate pounds Notes to five-year production record and 2012 estimate: We include 100% of the production and sales from our Highland Valley Copper, Quebrada Blanca and Carmen de Andacollo mines in our production and sales volumes, even though we own 97.5%, 76.5% and 90%, respectively, of these operations, because we fully consolidate their results in our financial statements. We include 22.5% of production and sales from Antamina, representing our proportionate equity interest in Antamina. The direct share of coal production includes our 40% share of production from the Teck Coal Partnership (formerly Elk Valley Coal Partnership) until we acquired all of the assets of Fording in October 2008 which consisted primarily of its 60% interest in the Teck Coal­­ Partnership. The indirect share of coal production was from our investment in units of Fording. We owned approximately 9% of Fording from February 28, 2003 to September 27, 2007 and on September 27, 2007 increased our interest in Fording to 19.95%. Includes pre-commercial production and sales volumes from Carmen de Andacollo prior to September 30, 2010. Production of copper contained in concentrate during the pre-commercial start-up period in the nine months ended September 30, 2010 was 20,700 tonnes. Sales of copper contained in concentrate during the pre-commercial start-up in the nine months ended September 30, 2010 was 16,600 tonnes. Production plan for 2012 represents our mid-range production estimates. Average commodity prices and exchange rates for the past two years, which are key drivers of our profit, are summarized in the following table. US$ CDN$ % chg % chg Copper (LME Cash – $/pound) +17
